     Case 1:19-cv-00130-SPW-TJC Document 112 Filed 12/14/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


MONTANA ENVIRONMENTAL                       No. l:19-cv-00130-SPW-TJC
INFORMATION CENTER,et al,

            Plaintiffs,                     ORDER GRANTING
                                            INTERVENORS' UNOPPOSED
                                            MOTION FOR COUNSEL TO
                                            APPEAR VIA VIDEO
DAVID BERNHARDT,in his official             CONFERENCE
capacity as Secretary ofthe United States
Department ofthe Interior, et al..

            Federal Defendants,

      and


WESTMORELAND ROSEBUD
MINING,LLC,et al.,

            Defendant-Intervenors.



      Based on Intervenors' Unopposed Motion for Counsel to Appear Via Video

Conference or Telephonically (Doc. Ill) for the hearing scheduled for Friday

December 18, 2020 at 9:00 a.m. MST,and for good cause shown,

      IT IS HEREBY ORDERED that Intervenors' counsel, Hadassah M.Reimer,

shall appear via video conference for the evidentiary hearing scheduled for

December 18, 2020 at 9:00 a.m. MST.

      IT IS FURTHER ORDERED that counsel for the Intervenors shall contact

this court's IT personnel, Michael Cuthbert at(406)247-2322 or Cecil Chandler at
Case 1:19-cv-00130-SPW-TJC Document 112 Filed 12/14/20 Page 2 of 2
